Citation Nr: 1041116	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  08-19 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
July 1994 rating decision which denied entitlement to service 
connection for a neuropsychiatric disorder.  

2.  Entitlement to an effective date earlier than June 5, 2006 
for the grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The Veteran had active military service from May 1989 to May 
1992.

This matter comes to the Board of Veterans' Appeals (Board) from 
a December 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas, which 
denied entitlement to an effective date for service connection 
for schizophrenia prior to June 5, 2006.  The Veteran disagreed 
with the effective date of service connection assigned and 
asserts that there was CUE in prior rating decisions.  

Claims for service connection for psychiatric disabilities, may 
encompass claims for service connection for all diagnosed 
psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 
(2009).  The original claim was for a neuropsychiatric disorder.  
The Veteran was ultimately granted service connection for 
schizophrenia.  Despite the difference in terminology, the 
Veteran's claim has always been for service connection for a 
psychiatric disability and the Board is treating the issues as 
all being related to his claim for service connection for a 
psychiatric disability and the ultimate effective date of service 
connection assigned.  


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for a 
neuropsychiatric condition which was received by VA on December 
28, 1993.  

2.  The RO denied the Veteran's claim for service connection in 
July 1994 on the basis that no chronic neuropsychiatric condition 
was shown by the "service medical records or post-service 
medical evidence."  

3.  The RO granted service connection for schizophrenia effective 
June 5, 2006, the date of receipt of the Veteran's claim to 
reopen his claim for service connection.  

4.  VA medical records reveal that the Veteran was hospitalized 
with psychotic symptoms from November to December 1993; the 
records indicate a history of symptoms dating back three years.  

5.  The 1993 VA hospital records were constructively included 
within the record at the time of the July 1994 RO rating 
decision.  

6.  The July 1994 rating decision was not consistent with and 
reasonably supported by the evidence then of record, or 
constructively of record, and the existent legal authority; it 
contains undebatable error that would have manifestly changed the 
outcome.

7.  Private and VA medical records reveal a continuing diagnosis 
of chronic paranoid schizophrenia dating from 1993 to the 
present.  

8.  The earliest document in the claims file that may be accepted 
as a claim for service connection for a psychiatric disorder, 
ultimately diagnosed as schizophrenia, is the claim that the 
Veteran filed in December 1993, which was received by the RO on 
December 28, 1993.  

9.  The correct effective date for service connection for 
schizophrenia is December 28, 1993. 


CONCLUSIONS OF LAW

1.  The July 1994 rating decision denying service connection for 
neuropsychiatric disorder was clearly and unmistakably erroneous. 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 (2010).

2.  The criteria for an effective date of December 28, 1993, and 
no earlier, for the grant of service connection for schizophrenia 
are met. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(b), 3.159, 3.400 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Initial Matters

The Veteran's claims have been considered with respect to VA's 
duties to notify and assist.  Given the favorable outcome noted 
above, no conceivable prejudice to the Veteran could result from 
this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, with respect to the VA's duty to notify and assist, the 
VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 
Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to 
Board CUE motions).  The general underpinning for the holding 
that the VCAA does not apply to CUE claims is that regulations 
and numerous legal precedents establish that a review for CUE is 
only upon the evidence of record at the time the decision was 
entered (with exceptions not applicable in this matter).  See 
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Generally, the appeal involves the Veteran's claim for service 
connection for a psychiatric disability and ultimately the 
effective date assigned when service connection was established.  
The question of whether there was CUE in a prior, July 1994, 
rating decision which initially denied service connection is also 
at issue.  

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  38 C.F.R. § 3.303(b). T he nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Psychoses may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service. 38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's has 
ultimately been diagnosed with paranoid schizophrenia which is a 
psychosis as defined by VA regulations.  38 C.F.R. § 3.384.

II.  Clear and Unmistakable Error

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including decisions of 
service connection, will be accepted as correct in the absence of 
clear and unmistakable error (CUE).  In order for a claim of CUE 
to be valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 
(1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the 
error must be "undebatable" and of the sort which, had it not 
been made, would have manifestly changed the outcome at the time 
it was made, and a determination that there was CUE must be based 
on the record and law that existed at the time of the prior 
adjudication in question.  Id.  Simply to claim CUE on the basis 
that the previous adjudication improperly weighed and evaluated 
the evidence can never rise to the stringent definition of CUE, 
nor can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, non-specific claim of "error" meet the restrictive 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

CUE is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts.  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, as to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing benefits, 
the rating decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  First, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Third, a determination that there was clear and 
unmistakable error must be based on the record and the law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The Veteran filed a claim for service connection for a 
neuropsychiatric condition which was received by VA on December 
28, 1993.  

The RO denied the Veteran's claim for service connection in July 
1994 on the basis that no chronic neuropsychiatric condition was 
shown by the "service medical records or post-service medical 
evidence."  The record contained in the claims file at this time 
included the Veteran's service treatment records along with the 
claim forms submitted by the Veteran.  The Veteran specifically 
indicated that he had been treated for a psychiatric disorder at 
a VA medical center (VAMC) beginning in November 1993.  The RO 
did not obtain these VA medical records.  

Normally, a breach of a duty to assist cannot constitute CUE, and 
"grave procedural error" does not render a decision of VA non-
final.  A CUE claim is an attack on a prior judgment that asserts 
an incorrect application of law or fact and that an incomplete 
record, factually correct in all other respects, is not CUE.  
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  

The RO did not obtain the records indicated by the RO resulting 
in a breach of duty to assist.  However, analysis of this error 
does not end so simply.  The records in question were VA medical 
records.  Records generated by VA are constructively included 
within the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Accordingly, the VAMC treatment records dated in 
November and December 1993 were constructively part of the 
record.  They revealed that the Veteran was hospitalized with 
psychotic symptoms from November to December 1993.  These records 
also indicated a reported history of psychiatric symptoms dating 
back three years.  Since the Veteran separated from service in 
May 1992, these reported symptoms date back to service.  

The July 1994 RO rating decision specifically stated that the 
basis for denial of service connection was that no chronic 
neuropsychiatric condition was shown by the "service medical 
records or post-service medical evidence."  While the service 
treatment records did not show reports of, or treatment for, 
psychiatric symptoms during service, the 1993 VA medical records 
did show medical evidence of post-service psychotic symptoms.  
While the 1993 VA treatment records were not physically in the 
claims file they are considered constructively part of the 
record.  This means that the correct facts, as they were known at 
the time, were not before the adjudicator.  The error is 
undebatable, if it had not been made, the outcome of the claim 
would have manifestly changed.  The evidence of record, or 
constructively of record, at the time of the July 1994 RO rating 
decision revealed that the Veteran was diagnosed with a psychosis 
and that he had reported symptoms dating back three years into 
his period of active service.  This evidence supported a grant of 
service connection at that time.  Accordingly, there is CUE in 
the July 1994 rating decision that denied service connection for 
a neuropsychiatric disorder.  The evidence of record, or 
constructively of record, supported a grant of service connection 
for schizophrenia at that time.  

III.  Earlier Effective Date

A July 2007 RO rating decision granted service connection for 
schizophrenia at a 100 percent disability rating and assigned an 
effective date for service connection as being June 5, 2006, the 
date of claim to reopen.  

The effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based on 
an original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The effective date for the grant of 
service connection for disability compensation is the "[d]ay 
following separation from active service or date entitlement 
arose if claim is received within 1 year after separation from 
service; otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(b)(2)(i).

The effective date of an award of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown, and finality of prior decisions.  See, 
e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that 
"the effective date of an award of service connection is not 
based on the date of the earliest medical evidence demonstrating 
a causal connection, but on the date that the application upon 
which service connection was eventually awarded was filed with 
VA").

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  
A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action indicating an intent to 
apply for one or more benefits under the laws administered by VA, 
from a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the veteran, it will be considered filed as 
of the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 
3.152, an informal request for increase or reopening will be 
accepted as a claim. 38 C.F.R. § 3.155.

Claims for service connection for psychiatric disabilities, may 
encompass claims for service connection for all diagnosed 
psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 
(2009).  The Veteran filed a formal claim for service connection 
for a neuropsychiatric on a VA Form 21-526, which was received by 
VA on December 28 1993.  The RO denied that claim for service 
connection in July 1994 rating decision.  In the above section, 
the Board has found the July 1994 RO rating decision to contain 
CUE.  But for the CUE, service connection would have been granted 
for a psychiatric disability, schizophrenia.  Thus, the Board is 
compelled to find that the claim for service connection for 
schizophrenia can be viewed as having been filed in December 
1993.  

The evidence supports an effective date of December 28, 1993 for 
the grant of service connection for schizophrenia, as this is the 
date veteran's formal claim for service connection for a 
neuropsychiatric disability was received.  Thus, an effective 
date of December 28, 1993, and no earlier, is warranted for a 
grant of service connection for schizophrenia.  








ORDER

There is clear and unmistakable error (CUE) in the July 1994 
rating decision which denied entitlement to service connection 
for a neuropsychiatric disorder.  

An effective date of December 28, 1993, and no earlier, for the 
grant of service connection for schizophrenia is granted.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


